AMENDMENT TO SUB-ADMINISTRATION AND ACCOUNTING SERVICES AGREEMENT THIS AMENDMENT is entered into as of July 1, 2000 by and among European Investors Incorporated ("EII"), E.I.I. Realty Securities Trust (the "Fund"), E.I.I. Realty Securities, Inc. and PFPC INC., a Massachusetts corporation and successor to PFPC Inc., a Delaware corporation ("PFPC-Del"), and amends the Sub-Administration and Accounting Services Agreement made as ofApril 28, 1998, by and among EII, the Fund and PFPC-Del (the "Agreement"). The parties hereto agree as follows: 1.In each place in the Agreement where the name "European Investors Incorporated" orthe defined term "EII" appears, the same (either "European Investors Incorporated" or "EII", as the case may be) shall be deleted and replaced entirely with "E.I.I. Realty Securities, Inc". 2.Except as expressly set forth in the immediately preceding sentence, the Agreement shall remain unchanged and in full force effect. IN WITNESS WHEROF, the undersigned have executed this AMENDMENT as of the date first above written. PFPC INC. /s/ Stephen M. Wynne Name: Stephen M. Wynne Title: Executive Vice President EUROPEAN INVESTORS INCORPORATED /s/ David P. O'Connor Name: David P. O'Connor Title: President E.I.I. REALTY SECURITIES TRUST /s/ David P. O'Connor Name: David P. O'Connor Title: President E.I.I. REALTY SECURITIES, INC. /s/ David P. O'Connor Name: David P. O'Connor Title: President
